DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Falossi U.S. 2019/0070897 in view of Baratti U.S. 2014/0193109.
Re clm 1, Falossi discloses a circular annular wall (63, Fig. 4); an annular cylindrical wall (61) extending axially from a circumference of the circular annular wall; a first radially internal surface (portion of 61 including 66) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a first length of the annular cylindrical wall; a second radially internal surface (portion of 61 including 9, 91 and 92) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a second length of the annular cylindrical wall, the second radially internal surface axially proximate to the circular annular wall and the first radially internal surface axially distal to the circular annular wall; a first radius defined by the first radially internal surface (at protrusion 66); a second radius, greater than the first radius, defined by the second radially internal surface (radius defining inner surface at 91/92 is larger than radius defining inner surface of 66); and a sealing material (9) disposed circumferentially upon the second radially internal surface.

Baratti teaches a sealing material for a wheel hub in which the sealing material (50; [0020]) is only a few microns thick ([0027]) for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing ([0026]).
It would have been obvious to one of ordinary skill in the art to substitute the sealing element of Falossi with the sealing material of Baratti and provide the sealing material defining a radial dimension that is less than the difference between the second radius and the first radius for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing.
Re clm 4, Falossi discloses a wheel hub assembly (Fig. 3) comprising: a rolling bearing, wherein the rolling bearing comprises an inner ring (at least 5); and an outer ring (4) having a collar (41), and wherein the collar has a circular groove (at 66) formed on an outer lateral surface of the collar; and a sealing device, wherein the sealing device comprises: a circular annular wall (63, Fig. 4); an annular cylindrical wall (61) extending axially from a circumference of the circular annular wall; a first radially internal surface (portion of 61 including 66) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a first length of the annular cylindrical wall; a second radially internal surface (portion of 61 including 9, 91 and 92) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a second length of the annular cylindrical wall, the second radially internal surface axially proximate to the circular annular wall and the first radially internal surface axially distal to the circular annular wall; a first radius defined by the first radially internal surface (at protrusion 66); a second radius, greater than the first radius, defined by the second radially internal surface (radius defining inner surface at 91/92 is larger than radius defining inner surface of 66); and a sealing material (9) disposed circumferentially upon the second radially internal surface.

Baratti teaches a sealing material for a wheel hub in which the sealing material (50; [0020]) is only a few microns thick ([0027]) for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing ([0026]).
It would have been obvious to one of ordinary skill in the art to substitute the sealing element of Falossi with the sealing material of Baratti and provide the sealing material defining a radial dimension that is less than the difference between the second radius and the first radius for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing.

Assuming the combination of Falossi in view of Baratti does not disclose the sealing material dimension is less than the difference in radii:
Re clm 1, Falossi discloses a circular annular wall (63, Fig. 4); an annular cylindrical wall (61) extending axially from a circumference of the circular annular wall; a first radially internal surface (portion of 61 including 66) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a first length of the annular cylindrical wall; a second radially internal surface (portion of 61 including 9, 91 and 92) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a second length of the annular cylindrical wall, the second radially internal surface axially proximate to the circular annular wall and the first radially internal surface axially distal to the circular annular wall; a first radius defined by the first radially internal surface (at protrusion 66); a second radius, greater than the first radius, defined by the second radially internal surface (radius defining inner surface at 91/92 is larger than radius defining inner surface of 66); and a sealing material (9) disposed circumferentially upon the second radially internal surface.

Baratti teaches a sealing material for a wheel hub in which the sealing material (50; [0020]) is only a few microns thick ([0027]) for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing ([0026]).
It would have been obvious to one of ordinary skill in the art to substitute the sealing element of Falossi with the sealing material of Baratti and provide the sealing material defining a radial dimension that is a few microns thick for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing.
Although one of ordinary skill in the art would recognize that the snap feature (66) of Falossi is larger than a few microns, Falossi is silent as to the dimension of the snap feature.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the snap height of Falossi and provide a snap feature that is more than a few microns thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). The height of a snap feature is a well-known result effect variable.  If the snap feature is too small, then the snap feature will not engage with an opposing mating surface with enough force to maintain good connection. If, on the other hand, the snap feature is too large, then the amount of force required to engage the snap feature with an opposing mating surface will be too large, and damage to the elements will occur.
Re clm 4, Falossi discloses a wheel hub assembly (Fig. 3) comprising: a rolling bearing, wherein the rolling bearing comprises an inner ring (at least 5); and an outer ring (4) having a collar (41), and wherein the collar has a circular groove (at 66) formed on an outer lateral surface of the collar; and a sealing device, wherein the sealing device comprises: a circular annular wall (63, Fig. 4); an annular cylindrical wall (61) extending axially from a circumference 
Falossi does not disclose the sealing material defining a radial dimension that is less than the difference between the second radius and the first radius.
Baratti teaches a sealing material for a wheel hub in which the sealing material (50; [0020]) is only a few microns thick ([0027]) for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing ([0026]).
It would have been obvious to one of ordinary skill in the art to substitute the sealing element of Falossi with the sealing material of Baratti and provide the sealing material defining a radial dimension that is a few microns thick for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing.
Although one of ordinary skill in the art would recognize that the snap feature (66) of Falossi is larger than a few microns, Falossi is silent as to the dimension of the snap feature.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the snap height of Falossi and provide a snap feature that is more than a few microns thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). The height of a snap feature is a well-known result effect variable.  If the snap feature is too small, then the snap feature will not engage with an opposing mating surface with enough force to maintain good connection. If, on the other hand, the snap feature is too large, then the amount of force required to engage the snap feature with an opposing mating surface will be too large, and damage to the elements will occur.

Re clm 7, Falossi further discloses the collar has a chamfered surface (top right corner of 41 where arrow 43 points) between the outer lateral surface and a frontal annular surface.
Assuming Falossi does not disclose a chamfered surface:
Re clm 7, Falossi discloses the collar has a shaped surface (non-square corner at top right corner of 41 where arrow 43 points) between the outer lateral surface and a frontal annular surface.
Falossi does not disclose the shaped surface being chamfered.
Baratti teaches the collar (14’) has a chamfered surface (to right of 12) between the outer lateral surface (12) and a frontal annular surface (11).
It would have been obvious to one of ordinary skill in the art to substitute the edge geometry of Falossi with that of Baratti and provide the shaped surface being chamfered for the purpose of providing a centering and alignment surface for guiding the seal during installation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Falossi U.S. 2019/0070897 in view of Baratti U.S. 2014/0193109 as applied to claim 4 above, and further in view of Ciulla U.S. 8.888,372.
Falossi in view of Baratti discloses all the claimed subject matter as described above.
Re clm 8, Falossi does not disclose the second radially internal surface and the circular groove have respective engagement surfaces which are conical.

It would have been obvious to one of ordinary skill in the art to substitute the non-descript engagement geometry of Falossi with the conical surfaces of Ciulla and provide the second radially internal surface and the circular groove have respective engagement surfaces which are conical to achieve the predictable result of axially retaining the sealing device on the outer ring of the rolling bearing. Regardless of the shape, the overall function of the retaining means is the same. Still further, Applicant provides no criticality for this shape, and actually discloses that the shape do not necessarily have to be conical ([0021]).

Claims 1, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto U.S. 2007/0003177 in view of Baratti U.S. 2014/0193109.
Re clm 1, Yamamoto discloses a circular annular wall (22b and/or analogous portion of 23 such as portion of 23 that contacts axial end of 3); an annular cylindrical wall (22a and/or analogous portion of 23) extending axially from a circumference of the circular annular wall; a first radially internal surface (portion of 22/23 including 27) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a first length of the annular cylindrical wall; a second radially internal surface (portion of 22/23 between 27 and 22b) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a second length of the annular cylindrical wall, the second radially internal surface axially proximate to the circular annular wall and the first radially internal surface axially distal to the circular annular wall; a first radius defined by the first radially internal surface (at protrusion 27); a second radius, greater than the first radius, defined by the second radially internal surface (radius defining inner surface at 22a or analogous portion of 23 is larger than radius defining inner surface of 27).

Baratti teaches a sealing material for a wheel hub in which the sealing material (50; [0020]) disposed circumferentially upon the second radially internal surface that is only a few microns thick ([0027]) for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing ([0026]).
It would have been obvious to one of ordinary skill in the art to substitute the sealing element of Yamamoto with the sealing material of Baratti and provide the sealing material disposed circumferentially upon the second radially internal surface defining a radial dimension that is less than the difference between the second radius and the first radius for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing.
Re clm 4, Yamamoto discloses a wheel hub assembly (Fig. 1A) comprising: a rolling bearing, wherein the rolling bearing comprises an inner ring (4); and an outer ring (3) having a collar (right end of 3 onto which 22/23 is fit, Fig. 2), and wherein the collar has a circular groove (at 28) formed on an outer lateral surface of the collar; and a sealing device, wherein the sealing device comprises: a circular annular wall (22b and/or analogous portion of 23 such as portion of 23 that contacts axial end of 3); an annular cylindrical wall (22a and/or analogous portion of 23) extending axially from a circumference of the circular annular wall; a first radially internal surface (portion of 22/23 including 27) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a first length of the annular cylindrical wall; a second radially internal surface (portion of 22/23 between 27 and 22b) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a second length of the annular cylindrical wall, the second radially internal surface axially proximate to the circular annular wall and the first radially internal surface axially distal to the 
 Yamamoto does not disclose a sealing material (9) disposed circumferentially upon the second radially internal surface, the sealing material defining a radial dimension that is less than the difference between the second radius and the first radius.
Baratti teaches a sealing material for a wheel hub in which the sealing material (50; [0020]) disposed circumferentially upon the second radially internal surface that is only a few microns thick ([0027]) for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing ([0026]).
It would have been obvious to one of ordinary skill in the art to substitute the sealing element of Yamamoto with the sealing material of Baratti and provide the sealing material disposed circumferentially upon the second radially internal surface defining a radial dimension that is less than the difference between the second radius and the first radius for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing.
Re clm 7, Yamamoto further discloses the collar has a chamfered surface (taper at right end of 3) between the outer lateral surface and a frontal annular surface.

Assuming the combination of Yamamoto in view of Baratti does not disclose the sealing material dimension is less than the difference in radii:
Re clm 1, Yamamoto discloses a circular annular wall (22b and/or analogous portion of 23 such as portion of 23 that contacts axial end of 3); an annular cylindrical wall (22a and/or analogous portion of 23) extending axially from a circumference of the circular annular wall; a first radially internal surface (portion of 22/23 including 27) defined by the annular cylindrical wall 
 Yamamoto does not disclose a sealing material (9) disposed circumferentially upon the second radially internal surface, the sealing material defining a radial dimension that is less than the difference between the second radius and the first radius.
Baratti teaches a sealing material for a wheel hub in which the sealing material (50; [0020]) disposed circumferentially upon the second radially internal surface that is only a few microns thick ([0027]) for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing ([0026]).
It would have been obvious to one of ordinary skill in the art to substitute the sealing element of Yamamoto with the sealing material of Baratti and provide the sealing material disposed circumferentially upon the second radially internal surface defining a radial dimension that is a few microns thick for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing.
Although one of ordinary skill in the art would recognize that the snap feature (27) of Yamamoto is larger than a few microns, Yamamoto is silent as to the dimension of the snap feature.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the snap height of Yamamoto and provide a snap feature that is more than a few In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). The height of a snap feature is a well-known result effect variable.  If the snap feature is too small, then the snap feature will not engage with an opposing mating surface with enough force to maintain good connection. If, on the other hand, the snap feature is too large, then the amount of force required to engage the snap feature with an opposing mating surface will be too large, and damage to the elements will occur.
Re clm 4, Yamamoto discloses a wheel hub assembly (Fig. 1A) comprising: a rolling bearing, wherein the rolling bearing comprises an inner ring (4); and an outer ring (3) having a collar (right end of 3 onto which 22/23 is fit, Fig. 2), and wherein the collar has a circular groove (at 28) formed on an outer lateral surface of the collar; and a sealing device, wherein the sealing device comprises: a circular annular wall (22b and/or analogous portion of 23 such as portion of 23 that contacts axial end of 3); an annular cylindrical wall (22a and/or analogous portion of 23) extending axially from a circumference of the circular annular wall; a first radially internal surface (portion of 22/23 including 27) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a first length of the annular cylindrical wall; a second radially internal surface (portion of 22/23 between 27 and 22b) defined by the annular cylindrical wall facing axially inward of the annular cylindrical wall and extending axially for a second length of the annular cylindrical wall, the second radially internal surface axially proximate to the circular annular wall and the first radially internal surface axially distal to the circular annular wall; a first radius defined by the first radially internal surface (at protrusion 27); a second radius, greater than the first radius, defined by the second radially internal surface (radius defining inner surface at 22a or analogous portion of 23 is larger than radius defining inner surface of 27).

Baratti teaches a sealing material for a wheel hub in which the sealing material (50; [0020]) disposed circumferentially upon the second radially internal surface that is only a few microns thick ([0027]) for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing ([0026]).
It would have been obvious to one of ordinary skill in the art to substitute the sealing element of Yamamoto with the sealing material of Baratti and provide the sealing material disposed circumferentially upon the second radially internal surface defining a radial dimension that is a few microns thick for the purpose of providing both sealing means and preventing accidental disassembly of the shield from the bearing.
Although one of ordinary skill in the art would recognize that the snap feature (27) of Yamamoto is larger than a few microns, Yamamoto is silent as to the dimension of the snap feature.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the snap height of Yamamoto and provide a snap feature that is more than a few microns thick, since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). The height of a snap feature is a well-known result effect variable.  If the snap feature is too small, then the snap feature will not engage with an opposing mating surface with enough force to maintain good connection. If, on the other hand, the snap feature is too large, then the amount of force required to engage the snap feature with an opposing mating surface will be too large, and damage to the elements will occur.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto U.S. 2007/0003177 in view of Baratti U.S. 2014/0193109 as applied to claim 4 above, and further in view of Ciulla U.S. 8.888,372.
Yamamoto in view of Baratti discloses all the claimed subject matter as described above.
Re clm 8, Yamamoto does not disclose the second radially internal surface and the circular groove have respective engagement surfaces which are conical.
Ciulla discloses a sealing device engagement feature comprising conical surfaces (tapered; 25c and 37c; col. 3: lines 37-48).
It would have been obvious to one of ordinary skill in the art to substitute the non-descript engagement geometry of Yamamoto with the conical surfaces of Ciulla and provide the second radially internal surface and the circular groove have respective engagement surfaces which are conical to achieve the predictable result of axially retaining the sealing device on the outer ring of the rolling bearing. Regardless of the shape, the overall function of the retaining means is the same. Still further, Applicant provides no criticality for this shape, and actually discloses that the shape do not necessarily have to be conical ([0021]).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, Hirai has been replaced by Falossi and Yamamoto.  Falossi and Yamamoto disclose all the general structure of the invention. Falossi discloses the first and second radially internal surfaces being located in the correct orientation.  
Applicant argues that the combination of references does not disclose that the sealing material defines a radial dimension that is less than the difference between the second radius 
Even if Applicant could reasonable argue that the dimension of the difference between the two radii must not be inherently less than the sealing material, it would be obvious to one of ordinary skill in the art to provide a snap feature (difference between the two radii) that is larger than a few microns thick (thickness of the sealing material of Baratti) to ensure proper engagement of the snapping feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/ALAN B WAITS/Primary Examiner, Art Unit 3656